EXHIBIT 10.1


 
MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING
 
 
This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING dated as of the 4th day of September, 2013 (the “Mortgage”), is executed
by LIFEWAY WISCONSIN, INC., an Illinois corporation (the “Mortgagor”), to and
for the benefit of THE PRIVATEBANK AND TRUST COMPANY, its successors and assigns
(the “Lender”).
 
R E C I T A L S:
 
A.           The Lender has agreed to loan to the Mortgagor, Lifeway Foods,
Inc., an Illinois corporation, Fresh Made, Inc., a Pennsylvania corporation,
Helios Nutrition Limited, a Minnesota corporation, Pride of Main Street Dairy,
LLC, a Minnesota limited liability company and Starfruit, LLC, an Illinois
limited liability company (collectively, the “Borrowers”), the principal amount
of Seventeen Million Six Hundred Thousand and No/100 Dollars ($17,600,000.00)
(the “Loan”), and which amount includes a letter of credit facility. The Loan
shall be evidenced by (i) that certain Promissory Note in the original principal
amount of $5,000,000.00 of even date herewith (as amended, restated or replaced
from time to time, “Note 1”), executed by the Borrowers and made payable to the
order of the Lender and due on May 31, 2019, (ii) that certain Term Note in the
original principal amount of $7,600,000.00, dated as of February 6, 2009 (as
amended, restated or replaced from time to time, “Note 2”), executed by the
Borrowers and made payable to the order of the Lender and due on May 31, 2014,
and (iii) that certain Revolving Note in the original principal amount of
$5,000,000.00, dated as of February 6, 2009 (as amended, restated or replaced
from time to time, “Note 3”), executed by the Borrowers and made payable to the
order of the Lender and due on May 31, 2014 (Note 1, Note 2 and Note 3 are
hereinafter collectively referred to as the “Note”), except as each may be
accelerated pursuant to the terms hereof, of the Note or of any other document
or instrument now or hereafter given to evidence or secure the payment of the
Note or delivered to induce the Lender to disburse the proceeds of the Loan (the
Note, together with such other documents, as amended, restated or replaced from
time to time, being collectively referred to herein as the “Loan Documents”).
 
B.           A condition precedent to the Lender’s extension of the Loan to the
Borrowers is the execution and delivery by the Mortgagor of this Mortgage.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Mortgagor agrees as follows:
 
A G R E E M E N T S:
 
The Mortgagor hereby mortgages, grants, assigns, remises, releases, warrants and
conveys to the Lender, its successors and assigns, and grants a security
interest in, the following described property, rights and interests (referred to
collectively herein as the “Premises”), all of which property, rights and
interests are hereby pledged primarily and on a parity with the Real Estate (as
defined below) and not secondarily:
 
 
 

--------------------------------------------------------------------------------

 
(a) The real estate located in the County of Waukesha, State of Wisconsin and
legally described on Exhibit “A” attached hereto and made a part hereof (the
“Real Estate”);
 
(b) All improvements of every nature whatsoever now or hereafter situated on the
Real Estate, and all fixtures and personal property of every nature whatsoever
now or hereafter owned by the Mortgagor and located on, or used in connection
with the Real Estate or the improvements thereon, or in connection with any
construction thereon, including all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing
and all of the right, title and interest of the Mortgagor in and to any such
personal property or fixtures together with the benefit of any deposits or
payments now or hereafter made on such personal property or fixtures by the
Mortgagor or on its behalf (the “Improvements”);
 
(c) All easements, rights of way, gores of real estate, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way now or hereafter
belonging, relating or appertaining to the Real Estate, and the reversions,
remainders, rents, issues and profits thereof, and all the estate, right, title,
interest, property, possession, claim and demand whatsoever, at law as well as
in equity, of the Mortgagor of, in and to the same;
 
(d) All rents, revenues, issues, profits, proceeds, income, royalties, Letter of
Credit Rights (as defined in the Uniform Commercial Code of the State of
Illinois (the “Code”) in effect from time to time), escrows, security deposits,
impounds, reserves, tax refunds and other rights to monies from the Premises
and/or the businesses and operations conducted by the Mortgagor thereon, to be
applied against the Indebtedness (as hereinafter defined); provided, however,
that the Mortgagor, so long as no Event of Default (as hereinafter defined) has
occurred hereunder, may collect rent as it becomes due, but not more than one
(1) month in advance thereof;
 
(e) All interest of the Mortgagor in all leases now or hereafter on the
Premises, whether written or oral (each, a “Lease”, and collectively, the
“Leases”), together with all security therefor and all monies payable
thereunder, subject, however, to the conditional permission hereinabove given to
the Mortgagor to collect the rentals under any such Lease;
 
(f) All fixtures and articles of personal property now or hereafter owned by the
Mortgagor and forming a part of or used in connection with the Real Estate or
the Improvements, including, but without limitation, any and all air
conditioners, antennae, appliances, apparatus, awnings, basins, bathtubs,
bidets, boilers, bookcases, cabinets, carpets, computer hardware and software
used in the operation of the Premises, coolers, curtains, dehumidifiers,
disposals, doors, drapes, dryers, ducts, dynamos, elevators, engines, equipment,
escalators, exercise equipment, fans, fittings, floor coverings, furnaces,
furnishings, furniture, hardware, heaters, humidifiers, incinerators, lighting,
machinery, motors, ovens, pipes, plumbing, pumps, radiators, ranges,
recreational facilities, refrigerators, screens, security systems, shades,
shelving, sinks, sprinklers, stokers, stoves, toilets, ventilators, wall
coverings, washers, windows, window coverings, wiring, and all renewals or
replacements thereof or articles in substitution therefor, whether or not the
same are or shall be attached to the Real Estate or the Improvements in any
manner; it being mutually agreed that all of the aforesaid property owned by the
Mortgagor and placed on the Real Estate or the Improvements, so far as permitted
by law, shall be deemed to be fixtures, a part of the realty, and security for
the Indebtedness; notwithstanding the agreement hereinabove expressed that
certain articles of property form a part of the realty covered by this Mortgage
and be appropriated to its use and deemed to be realty, to the extent that such
agreement and declaration may not be effective and that any of said articles may
constitute Goods (as defined in the Code), this instrument shall constitute a
security agreement, creating a security interest in such goods, as collateral,
in the Lender, as a Secured Party, and the Mortgagor, as Debtor, all in
accordance with the Code;
 
 
2

--------------------------------------------------------------------------------

 
(g) All of the Mortgagor’s interests in General Intangibles, including Payment
Intangibles and Software (each as defined in the Code) now owned or hereafter
acquired and related to the Premises, including, without limitation, all of the
Mortgagor’s right, title and interest in and to: (i) all agreements, licenses,
permits and contracts to which the Mortgagor is or may become a party and which
relate to the Premises; (ii) all obligations and indebtedness owed to the
Mortgagor thereunder; (iii) all intellectual property related to the Premises;
and (iv) all choses in action and causes of action relating to the Premises;
 
(h) All of the Mortgagor’s accounts now owned or hereafter created or acquired
as relate to the Premises and/or the businesses and operations conducted
thereon, including, without limitation, all of the following now owned or
hereafter created or acquired by the Mortgagor: (i) Accounts (as defined in the
Code), contract rights book debts, notes, drafts, and other obligations or
indebtedness owing to the Mortgagor arising from the sale, lease or exchange of
goods or other property and/or the performance of services; (ii) the Mortgagor’s
rights in, to and under all purchase orders for goods, services or other
property; (iii) the Mortgagor’s rights to any goods, services or other property
represented by any of the foregoing; (iv) monies due or to become due to the
Mortgagor under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of the Mortgagor); (v) Securities, Investment Property,
Financial Assets and Securities Entitlements (each as defined in the Code); (vi)
proceeds of any of the foregoing and all collateral security and guaranties of
any kind given by any person or entity with respect to any of the foregoing; and
(vii) all warranties, guarantees, permits and licenses in favor of the Mortgagor
with respect to the Premises; and
 
(i) All proceeds of the foregoing, including, without limitation, all judgments,
awards of damages and settlements hereafter made resulting from condemnation
proceeds or the taking of the Premises or any portion thereof under the power of
eminent domain, any proceeds of any policies of insurance, maintained with
respect to the Premises or proceeds of any sale, option or contract to sell the
Premises or any portion thereof
 
TO HAVE AND TO HOLD the Premises, unto the Lender, its successors and assigns,
forever, for the purposes and upon the uses herein set forth together with all
right to possession of the Premises after the occurrence of any Event of
Default; the Mortgagor hereby RELEASING AND WAIVING all rights under and by
virtue of the homestead exemption laws of the State of Wisconsin.
 
FOR THE PURPOSE OF SECURING: (i) the payment of the Loan and all interest, late
charges, LIBOR breakage charges (as described in the Note), interest rate swap
or hedge expenses (if any), reimbursement obligations, fees and expenses for
letters of credit issued by the Lender for the benefit of the Mortgagor and/or
Borrowers, if any, and other indebtedness evidenced by or owing under the Note,
any of the other Loan Documents, and any application for letters of credit and
master letter of credit agreement, together with any extensions, modifications,
renewals or refinancings of any of the foregoing; (ii) the obligations and
liabilities of the Mortgagor and/or Borrowers to the Lender under and pursuant
to (a) that certain ISDA Master Agreement and any and all schedules and exhibits
thereto, dated of even date herewith, executed by and between the Borrowers and
the Lender, as amended from time to time, together with interest thereon at the
Default Rate (as defined in the Note), and (b) any other interest rate, currency
or commodity swap agreement, cap agreement or collar agreement, executed by and
between the Mortgagor and/or Borrowers and the Lender from time to time
(collectively, “Interest Rate Agreements”), (iii) the performance and observance
of the covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of the Mortgagor and/or Borrowers or any other
obligor to or benefiting the Lender which are evidenced or secured by or
otherwise provided in the Note, this Mortgage or any of the other Loan
Documents; (iv) any future advances by the Lender in connection with the Loan
Documents; and (v) the reimbursement to the Lender of any and all sums incurred,
expended or advanced by the Lender pursuant to any term or provision of or
constituting additional indebtedness under or secured by this Mortgage, any of
the other Loan Documents or any Interest Rate Agreements or any application for
letters of credit and master letter of credit agreement, with interest thereon
as provided herein or therein (collectively, the “Indebtedness”).
 
3

--------------------------------------------------------------------------------

 
IT IS FURTHER UNDERSTOOD AND AGREED THAT:
 
1.   Title.
 
The Mortgagor represents, warrants and covenants that (a) the Mortgagor is the
holder of the fee simple title to the Premises, free and clear of all liens and
encumbrances, except those liens and encumbrances in favor of the Lender and as
otherwise described on Exhibit “B” attached hereto and made a part hereof (the
“Permitted Exceptions”); and (b) the Mortgagor has legal power and authority to
mortgage and convey the Premises.
 
2.   Maintenance, Repair, Restoration, Prior Liens, Parking.
 
The Mortgagor covenants that, so long as any portion of the Indebtedness remains
unpaid, the Mortgagor will:
 
(a) promptly repair, restore or rebuild any Improvements now or hereafter on the
Premises which may become damaged or be destroyed to a condition substantially
similar to the condition immediately prior to such damage or destruction,
provided that the proceeds of insurance are made available by Lender for such
purpose;
 
(b) keep the Premises in good condition and repair, without waste, and free from
mechanics’, materialmen’s or like liens or claims or other liens or claims for
lien (subject to the Mortgagor’s right to contest liens as permitted by the
terms of Section 28 hereof);
 
(c) pay or cause to be paid when due the Indebtedness in accordance with the
terms of the Note and the other Loan Documents and duly perform and observe all
of the terms, covenants and conditions to be observed and performed by the
Borrowers under the Note, this Mortgage and the other Loan Documents;
 
(d) pay or cause to be paid when due any indebtedness which may be secured by a
permitted lien or charge on the Premises on a parity with, superior to or
inferior to the lien hereof, and upon request exhibit satisfactory evidence of
the discharge of such lien to the Lender (subject to the Mortgagor’s right to
contest liens as permitted by the terms of Section 28 hereof);
 
 
4

--------------------------------------------------------------------------------

 
(e) complete within a reasonable time any Improvements now or at any time in the
process of erection upon the Premises;
 
(f) comply with all material requirements of law, municipal ordinances or
restrictions and covenants of record with respect to the Premises and the use
thereof;
 
(g) obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all material permits, licenses, registrations
and other authorizations with or granted by any governmental authorities that
may be required from time to time with respect to the performance of its
obligations under this Mortgage;
 
(h) make no material alterations in the Premises or demolish any portion of the
Premises without the Lender’s prior written consent, except as required by law
or municipal ordinance;
 
(i) suffer or permit no change in the use or general nature of the occupancy of
the Premises, without the Lender’s prior written consent;
 
(j) pay when due all operating costs of the Premises;
 
(k) not initiate or acquiesce in any zoning reclassification with respect to the
Premises, without the Lender’s prior written consent;
 
(l) provide and thereafter maintain adequate parking areas within the Premises
as may be required by law, ordinance or regulation (whichever may be greater),
together with any sidewalks, aisles, streets, driveways and sidewalk cuts and
sufficient paved areas for ingress, egress and right-of-way to and from the
adjacent public thoroughfares necessary or desirable for the use thereof; and
shall comply, and shall cause the Premises at all times to be operated in
compliance, with all applicable federal, state, local and municipal
environmental, health and safety laws, statutes, ordinances, rules and
regulations, including, without limitation, Mortgagor shall (i) ensure, and
cause each of its subsidiaries to ensure, that no person who owns twenty percent
(20.00%) or more of the equity interests in the Mortgagor, or otherwise controls
the Mortgagor or any of its subsidiaries is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (ii) not use or permit the use of the
proceeds of the Loan to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and (iii)
comply, and cause each of its subsidiaries to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.
 
3.    Payment of Taxes and Assessments.
 
The Mortgagor will pay when due and before any penalty attaches, all general and
special taxes, assessments, water charges, sewer charges, and other fees, taxes,
charges and assessments of every kind and nature whatsoever (all herein
generally called “Taxes”), whether or not assessed against the Mortgagor, if
applicable to the Premises or any interest therein, or the Indebtedness, or any
obligation or agreement secured hereby, subject to the Mortgagor’s right to
contest the same, as provided by the terms hereof; and the Mortgagor will, upon
written request, furnish to the Lender duplicate receipts therefor within ten
(10) days after the Lender’s request.
 
 
5

--------------------------------------------------------------------------------

 
4.       Tax Deposits.
 
At the Lender’s option after an Event of Default, the Mortgagor shall deposit
with the Lender, on the first day of each month until the Indebtedness is fully
paid, a sum equal to one-twelfth (1/12th) of one hundred five percent (105.00%)
of the most recent ascertainable annual Taxes on the Premises. If requested by
the Lender, the Mortgagor shall also deposit with the Lender an amount of money
which, together with the aggregate of the monthly deposits to be made pursuant
to the preceding sentence as of one month prior to the date on which the next
installment of annual Taxes for the current calendar year become due, shall be
sufficient to pay in full such installment of annual Taxes, as estimated by the
Lender. Such deposits are to be held with allowance of interest at a rate equal
to the Lender’s then current money market rate, as determined by the Lender in
its sole discretion and adjusted by the Lender from time to time and are to be
used for the payment of Taxes next due and payable when they become due. So long
as no Event of Default shall exist, the Lender shall, at its option, pay such
Taxes when the same become due and payable (upon submission of appropriate bills
therefor from the Mortgagor) or shall release sufficient funds to the Mortgagor
for the payment thereof. If the funds so deposited are insufficient to pay any
such Taxes for any year (or installments thereof, as applicable) when the same
shall become due and payable, the Mortgagor shall, within ten (10) days after
receipt of written demand therefor, deposit additional funds as may be necessary
to pay such Taxes in full. If the funds so deposited exceed the amount required
to pay such Taxes for any year, the excess shall be applied toward subsequent
deposits. Said deposits need not be kept separate and apart from any other funds
of the Lender. The Lender, in making any payment hereby authorized relating to
Taxes, may do so according to any bill, statement or estimate procured from the
appropriate public office without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.
 
5.    Lender’s Interest In and Use of Deposits.
 
Upon an Event of Default, the Lender may, at its option, apply any monies at the
time on deposit pursuant to Section 4 hereof to cure an Event of Default or to
pay any of the Indebtedness in such order and manner as the Lender may elect. If
such deposits are used to cure an Event of Default or pay any of the
Indebtedness, the Mortgagor shall immediately, upon demand by the Lender,
deposit with the Lender an amount equal to the amount expended by the Mortgagor
from the deposits. When the Indebtedness has been fully paid, any remaining
deposits shall be returned to the Mortgagor. Such deposits are hereby pledged as
additional security for the Indebtedness and shall not be subject to the
direction or control of the Mortgagor. The Lender shall not be liable for any
failure to apply to the payment of Taxes any amount so deposited unless the
Mortgagor, prior to an Event of Default, shall have requested the Lender in
writing to make application of such funds to the payment of such amounts,
accompanied by the bills for such Taxes. The Lender shall not be liable for any
act or omission taken in good faith or pursuant to the instruction of any party.
 
 
6

--------------------------------------------------------------------------------

 
6.   Insurance.
 
(a) The Mortgagor shall at all times keep all buildings, improvements, fixtures
and articles of personal property now or hereafter situated on the Premises
insured against loss or damage by fire and such other hazards as may reasonably
be required by the Lender, in accordance with the terms, coverages and
provisions described on Exhibit “C” attached hereto and made a part hereof or
otherwise acceptable to Lender, and such other insurance as the Lender may from
time to time reasonably require. Unless the Mortgagor provides the Lender
evidence of the insurance coverages required hereunder, the Lender may purchase
insurance at the Mortgagor’s expense to cover the Lender’s interest in the
Premises. The insurance may, but need not, protect the Mortgagor’s interest. The
coverages that the Lender purchases may not pay any claim that the Mortgagor
makes or any claim that is made against the Mortgagor in connection with the
Premises. The Mortgagor may later cancel any insurance purchased by the Lender,
but only after providing the Lender with evidence that the Mortgagor has
obtained insurance as required by this Mortgage. If the Lender purchases
insurance for the Premises, the Mortgagor will be responsible for the costs of
such insurance, including, without limitation, interest and any other charges
which the Lender may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the Indebtedness. The cost of the
insurance may be more than the cost of insurance the Mortgagor may be able to
obtain on its own.
 
(b) The Mortgagor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless the Lender is included thereon as the loss payee or an additional insured
as applicable, under a standard mortgagee clause acceptable to the Lender and
such separate insurance is otherwise acceptable to the Lender.
 
(c) In the event of loss, the Mortgagor shall give prompt notice thereof to the
Lender, who, if such loss exceeds the lesser of ten percent (10.00%) of the
Indebtedness or Two Hundred Thousand and 00/100 Dollars ($200,000.00) (the
“Threshold”), shall have the sole and absolute right to make proof of loss. If
such loss exceeds the Threshold or if such loss is equal to or less than the
Threshold and the conditions set forth in clauses (i), (ii) and (iii) of the
immediately succeeding subsection are not satisfied, then the Lender, solely and
directly shall receive such payment for loss from each insurance company
concerned. If and only if (i) such loss is equal to or less than the Threshold,
(ii) no Event of Default or event that with the passage of time, the giving of
notice or both would constitute an Event of Default then exists, (iii) the
Lender determines that the work required to complete the repair or restoration
of the Premises necessitated by such loss can be completed no later than six (6)
months prior to the Maturity Date (as defined in Note 1), and (iv) the total of
the insurance proceeds and such additional amounts placed on deposit with the
Lender by the Mortgagor for the specific purpose of rebuilding or restoring the
Improvements equals or exceeds, in the sole and absolute discretion of the
Lender, the reasonable costs of such rebuilding or restoration, then the Lender
shall endorse to the Mortgagor any such payment and the Mortgagor may collect
such payment directly. The Lender shall have the right, at its option and in its
sole discretion, to apply any insurance proceeds received by the Lender pursuant
to the terms of this section, after the payment of all of the Lender’s expenses,
either (i) on account of the Indebtedness, irrespective of whether such
principal balance is then due and payable, whereupon the Lender may declare the
whole of the
 
 
7

--------------------------------------------------------------------------------

 
balance of Indebtedness plus any LIBOR breakage charges (as described in the
Note) to be due and payable, or (ii) to the restoration or repair of the
property damaged as provided in subsection (d) below; provided, however, that
the Lender hereby agrees to permit the application of such proceeds to the
restoration or repair of the damaged property, subject to the provisions of
subsection (d) below, if (i) the Lender has received satisfactory evidence that
such restoration or repair shall be completed no later than the date that is six
(6) months prior to the Maturity Date (as defined in Note 1), and (ii) no Event
of Default, or event that with the passage of time, the giving of notice or both
would constitute an Event of Default, then exists. If insurance proceeds are
made available to the Mortgagor by the Lender as hereinafter provided, the
Mortgagor shall repair, restore or rebuild the damaged or destroyed portion of
the Premises so that the condition and value of the Premises are substantially
the same as the condition and value of the Premises prior to being damaged or
destroyed. Any insurance proceeds applied on account of the unpaid principal
balance of the Note shall be subject to the LIBOR breakage charges (as described
in the Note). In the event of foreclosure of this Mortgage, all right, title and
interest of the Mortgagor in and to any insurance policies then in force shall
pass to the purchaser at the foreclosure sale.
 
(d) If insurance proceeds are made available by the Lender to the Mortgagor, the
Mortgagor shall comply with the following conditions:
 
(i) Before commencing to repair, restore or rebuild following damage to, or
destruction of, all or a portion of the Premises, whether by fire or other
casualty, the Mortgagor shall obtain from the Lender its approval of all site
and building plans and specifications pertaining to such repair, restoration or
rebuilding.
 
(ii) Prior to each payment or application of any insurance proceeds to the
repair or restoration of the improvements upon the Premises to the extent
permitted in subsection (c) above (which payment or application may be made, at
the Lender’s option, through an escrow, the terms and conditions of which are
satisfactory to the Lender and the cost of which is to be borne by the
Mortgagor), the Lender shall be satisfied as to the following:
 
(A) no Event of Default or any event which, with the passage of time or giving
of notice would constitute an Event of Default, has occurred;
 
(B) either such Improvements have been fully restored, or the expenditure of
money as may be received from such insurance proceeds will be sufficient to
repair, restore or rebuild the Premises, free and clear of all liens, claims and
encumbrances, except the lien of this Mortgage and the Permitted Exceptions, or,
if such insurance proceeds shall be insufficient to repair, restore and rebuild
the Premises, the Mortgagor has deposited with the Lender such amount of money
which, together with the insurance proceeds shall be sufficient to restore,
repair and rebuild the Premises; and
 
(C) prior to each disbursement of any such proceeds, the Lender shall be
furnished with a statement of the Lender’s architect (the cost of which shall be
borne by the Mortgagor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding have been performed to date in conformity with the plans and
specifications approved by the Lender and with all statutes, regulations or
ordinances (including building and zoning ordinances) affecting the Premises;
and the Lender shall be furnished with appropriate evidence of payment for labor
or materials furnished to the Premises, and total or partial lien waivers
substantiating such payments.
 
 
8

--------------------------------------------------------------------------------

 
(iii) If the Mortgagor shall fail to restore, repair or rebuild the Improvements
within a time deemed satisfactory by the Lender, then the Lender, at its option,
may (A) commence and perform all necessary acts to restore, repair or rebuild
the said Improvements for or on behalf of the Mortgagor, or (B) declare an Event
of Default. If insurance proceeds shall exceed the amount necessary to complete
the repair, restoration or rebuilding of the Improvements, such excess shall be
applied on account of the Indebtedness irrespective of whether such Indebtedness
is then due and payable without payment of any premium or penalty.
 
7.    Condemnation.
 
If all or any part of the Premises are damaged, taken or acquired, either
temporarily or permanently, in any condemnation proceeding, or by exercise of
the right of eminent domain, the amount of any award or other payment for such
taking or damages made in consideration thereof, to the extent of the full
amount of the remaining unpaid Indebtedness, is hereby assigned to the Lender,
who is empowered to collect and receive the same and to give proper receipts
therefor in the name of the Mortgagor and the same shall be paid forthwith to
the Lender. Such award or monies shall be applied on account of the
Indebtedness, irrespective of whether such Indebtedness is then due and payable
and, at any time from and after the taking the Lender may declare the whole of
the balance of the Indebtedness plus any LIBOR breakage charges (as described in
the Note) to be due and payable. Notwithstanding the provisions of this section
to the contrary, if any condemnation or taking of less than the entire Premises
occurs and provided that no Event of Default and no event or circumstance which
with the passage of time, the giving of notice or both would constitute an Event
of Default then exists, and if such partial condemnation, in the reasonable
discretion of the Lender, has no material adverse effect on the operation or
value of the Premises, then the award or payment for such taking or
consideration for damages resulting therefrom may be collected and received by
the Mortgagor, and the Lender hereby agrees that in such event it shall not
declare the Indebtedness to be due and payable, if it is not otherwise then due
and payable.
 
8.    Stamp Tax.
 
If, by the laws of the United States of America, or of any state or political
subdivision having jurisdiction over the Mortgagor, any tax is due or becomes
due in respect of the execution and delivery of this Mortgage, the Note or any
of the other Loan Documents, the Mortgagor shall pay such tax in the manner
required by any such law. The Mortgagor further agrees to reimburse the Lender
for any sums which the Lender may expend by reason of the imposition of any such
tax. Notwithstanding the foregoing, the Mortgagor shall not be required to pay
any income or franchise taxes of the Lender.
 
9.    Lease Assignment.
 
The Mortgagor acknowledges that, concurrently herewith, the Mortgagor has
executed and delivered to the Lender, as additional security for the repayment
of the Loan, an Assignment of Rents and Leases (the “Assignment”) pursuant to
which the Mortgagor has assigned to the Lender interests in the leases of the
Premises and the rents and income from the Premises. All of the provisions of
the Assignment are hereby incorporated herein as if fully set forth at length in
the text of this Mortgage. The Mortgagor agrees to abide by all of the
provisions of the Assignment.
 
9

--------------------------------------------------------------------------------

 
10.     Effect of Extensions of Time and Other Changes.
 
If the payment of the Indebtedness or any part thereof is extended or varied, if
any part of any security for the payment of the Indebtedness is released, if the
rate of interest charged under the Note is changed or if the time for payment
thereof is extended or varied, all persons now or at any time hereafter liable
therefor, or interested in the Premises or having an interest in the Mortgagor,
shall be held to assent to such extension, variation, release or change and
their liability and the lien and all of the provisions hereof shall continue in
full force, any right of recourse against all such persons being expressly
reserved by the Lender, notwithstanding such extension, variation, release or
change.
 
11.     Effect of Changes in Laws Regarding Taxation.
 
 
If any law is enacted after the date hereof requiring (a) the deduction of any
lien on the Premises from the value thereof for the purpose of taxation or (b)
the imposition upon the Lender of the payment of the whole or any part of the
Taxes, charges or liens herein required to be paid by the Mortgagor, or (c) a
change in the method of taxation of mortgages or debts secured by mortgages or
the Lender’s interest in the Premises, or the manner of collection of taxes, so
as to affect this Mortgage or the Indebtedness or the holders thereof, then the
Mortgagor, upon demand by the Lender, shall pay such Taxes or charges, or
reimburse the Lender therefor; provided, however, that the Mortgagor shall not
be deemed to be required to pay any income or franchise taxes of the Lender.
Notwithstanding the foregoing, if in the opinion of counsel for the Lender it is
or may be unlawful to require the Mortgagor to make such payment or the making
of such payment might result in the imposition of interest beyond the maximum
amount permitted by law, then the Lender may declare all of the Indebtedness to
be immediately due and payable.
 
12.     Lender’s Performance of Defaulted Acts and Expenses Incurred by Lender.
 
If an Event of Default has occurred, the Lender may, but need not, make any
payment or perform any act herein required of the Mortgagor in any form and
manner deemed expedient by the Lender, and may, but need not, make full or
partial payments of principal or interest on prior encumbrances, if any, and
purchase, discharge, compromise or settle any tax lien or other prior lien or
title or claim thereof, or redeem from any tax sale or forfeiture affecting the
Premises or consent to any tax or assessment or cure any default of the
Mortgagor in any lease of the Premises. All monies paid for any of the purposes
herein authorized and all expenses paid or incurred in connection therewith,
including reasonable attorneys’ fees, and any other monies advanced by the
Lender in regard to any tax referred to in Section 8 above or to protect the
Premises or the lien hereof, shall be so much additional Indebtedness, and shall
become immediately due and payable by the Mortgagor to the Lender, upon demand,
and with interest thereon accruing from the date of such demand until paid at
the Default Rate.  In addition to the foregoing, any costs, expenses and fees,
including reasonable attorneys’ fees, incurred by the Lender in connection with
(a) sustaining the lien of this Mortgage or its priority, (b) protecting or
enforcing any of the Lender’s rights hereunder, (c) recovering any Indebtedness,
(d) any litigation or proceedings affecting the Note, this Mortgage, any of the
other Loan Documents or the Premises, including without limitation, bankruptcy
and probate proceedings, or (e) preparing for the commencement, defense or
 
 
10

--------------------------------------------------------------------------------

 
participation in any threatened litigation or proceedings affecting the Note,
this Mortgage, any of the other Loan Documents or the Premises, shall be so much
additional Indebtedness, and shall become immediately due and payable by the
Mortgagor to the Lender, upon demand, and with interest thereon accruing from
the date of such demand until paid at the Default Rate. The interest accruing
under this section shall be immediately due and payable by the Mortgagor to the
Lender, and shall be additional Indebtedness evidenced by the Note and secured
by this Mortgage. The Lender’s failure to act shall never be considered as a
waiver of any right accruing to the Lender on account of any Event of
Default.  Should any amount paid out or advanced by the Lender hereunder, or
pursuant to any agreement executed by the Mortgagor in connection with the Loan,
be used directly or indirectly to pay off, discharge or satisfy, in whole or in
part, any lien or encumbrance upon the Premises or any part thereof, then the
Lender shall be subrogated to any and all rights, equal or superior titles,
liens and equities, owned or claimed by any owner or holder of said outstanding
liens, charges and indebtedness, regardless of whether said liens, charges and
indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.
 
13.     Security Agreement.
 
The Mortgagor and the Lender agree that this Mortgage shall constitute a
Security Agreement within the meaning of the Code with respect to (a) all sums
at any time on deposit for the benefit of the Mortgagor or held by the Lender
(whether deposited by or on behalf of the Mortgagor or anyone else) pursuant to
any of the provisions of this Mortgage or the other Loan Documents, and (b) with
respect to any personal property included in the granting clauses of this
Mortgage, which personal property may not be deemed to be affixed to the
Premises or may not constitute a “Fixture” (within the meaning of Section
9-102(41) of the Code and which property is hereinafter referred to as “Personal
Property”), and all replacements of, substitutions for, additions to, and the
proceeds thereof, and the “Supporting Obligations” (as defined in the Code) (all
of said Personal Property and the replacements, substitutions and additions
thereto and the proceeds thereof being sometimes hereinafter collectively
referred to as “Collateral”), and that a security interest in and to the
Collateral is hereby granted to the Lender, and the Collateral and all of the
Mortgagor’s right, title and interest therein are hereby assigned to the Lender,
all to secure payment of the Indebtedness. All of the provisions contained in
this Mortgage pertain and apply to the Collateral as fully and to the same
extent as to any other property comprising the Premises; and the following
provisions of this section shall not limit the applicability of any other
provision of this Mortgage but shall be in addition thereto:
 
(a) The Mortgagor (being the Debtor as that term is used in the Code) is and
will be the true and lawful owner of the Collateral, subject to no liens,
charges or encumbrances other than the lien hereof, other liens and encumbrances
benefiting the Lender and no other party, and liens and encumbrances, if any,
expressly permitted by the other Loan Documents.
 
 
11

--------------------------------------------------------------------------------

 
(b) The Collateral is to be used by the Mortgagor solely for business purposes.
 
(c) The Collateral will be kept at the Real Estate and, except for Obsolete
Collateral (as hereinafter defined), will not be removed therefrom without the
consent of the Lender (being the Secured Party as that term is used in the
Code). The Collateral may be affixed to the Real Estate but will not be affixed
to any other real estate.
 
(d) The only persons having any interest in the Premises are the Mortgagor, the
Lender and holders of interests, if any, expressly permitted hereby.
 
(e) No Financing Statement (other than Financing Statements showing the Lender
as the sole secured party, or with respect to liens or encumbrances, if any,
expressly permitted hereby) covering any of the Collateral or any proceeds
thereof is on file in any public office except pursuant hereto; and the
Mortgagor, at its own cost and expense, upon demand, will furnish to the Lender
such further information and will execute and deliver to the Lender such
financing statements and other documents in form satisfactory to the Lender and
will do all such acts as the Lender may request at any time or from time to time
or as may be necessary or appropriate to establish and maintain a perfected
security interest in the Collateral as security for the Indebtedness, subject to
no other liens or encumbrances, other than liens or encumbrances benefiting the
Lender and no other party, and liens and encumbrances (if any) expressly
permitted hereby; and the Mortgagor will pay the cost of filing or recording
such financing statements or other documents, and this instrument, in all public
offices wherever filing or recording is deemed by the Lender to be desirable.
The Mortgagor hereby irrevocably authorizes the Lender at any time, and from
time to time, to file in any jurisdiction any initial financing statements and
amendments thereto, without the signature of the Mortgagor that (i) indicate the
Collateral (A) is comprised of all assets of the Mortgagor or words of similar
effect, regardless of whether any particular asset comprising a part of the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed, or (B)
as being of an equal or lesser scope or within greater detail as the grant of
the security interest set forth herein, and (ii) contain any other information
required by Section 5 of Article 9 of the Uniform Commercial Code of the
jurisdiction wherein such financing statement or amendment is filed regarding
the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) whether the Mortgagor is an organization, the type of
organization and any organizational identification number issued to the
Mortgagor, and (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of the real property to which the Collateral relates.
The Mortgagor agrees to furnish any such information to the Lender promptly upon
request. The Mortgagor further ratifies and affirms its authorization for any
financing statements and/or amendments thereto, executed and filed by the Lender
in any jurisdiction prior to the date of this Mortgage. In addition, the
Mortgagor shall make appropriate entries on its books and records disclosing the
Lender’s security interests in the Collateral.
 
(f) Upon an Event of Default hereunder, the Lender shall have the remedies of a
secured party under the Code, including, without limitation, the right to take
immediate and exclusive possession of the Collateral, or any part thereof, and
for that purpose, so far as the Mortgagor can give authority therefor, with or
without judicial process, may enter (if this can be
 
 
12

--------------------------------------------------------------------------------

 
done without breach of the peace) upon any place which the Collateral or any
part thereof may be situated and remove the same therefrom (provided that if the
Collateral is affixed to real estate, such removal shall be subject to the
conditions stated in the Code); and the Lender shall be entitled to hold,
maintain, preserve and prepare the Collateral for sale, until disposed of, or
may propose to retain the Collateral subject to the Mortgagor’s right of
redemption in satisfaction of the Mortgagor’s obligations, as provided in the
Code. The Lender may render the Collateral unusable without removal and may
dispose of the Collateral on the Premises. The Lender may require the Mortgagor
to assemble the Collateral and make it available to the Lender for its
possession at a place to be designated by the Lender which is reasonably
convenient to both parties. The Lender will give the Mortgagor at least ten (10)
days’ notice of the time and place of any public sale of the Collateral or of
the time after which any private sale or any other intended disposition thereof
is made. The requirements of reasonable notice shall be met if such notice is
mailed, by certified United States mail or equivalent, postage prepaid, to the
address of the Mortgagor hereinafter set forth at least ten (10) days before the
time of the sale or disposition. The Lender may buy at any public sale. The
Lender may buy at private sale if the Collateral is of a type customarily sold
in a recognized market or is of a type which is the subject of widely
distributed standard price quotations. Any such sale may be held in conjunction
with any foreclosure sale of the Premises. If the Lender so elects, the Premises
and the Collateral may be sold as one lot.  The net proceeds realized upon any
such disposition, after deduction for the expenses of retaking, holding,
preparing for sale, selling and the reasonable attorneys’ fees and legal
expenses incurred by the Lender, shall be applied against the Indebtedness in
such order or manner as the Lender shall select. The Lender will account to the
Mortgagor for any surplus realized on such disposition.
 
(g) The terms and provisions contained in this section, unless the context
otherwise requires, shall have the meanings and be construed as provided in the
Code.
 
(h) This Mortgage is intended to be a financing statement within the purview of
Section 9-502(b) of the Code with respect to the Collateral and the goods
described herein, which goods are or may become fixtures relating to the
Premises. The addresses of the Mortgagor (Debtor) and the Lender (Secured Party)
are herein below set forth. This Mortgage is to be filed for recording with the
Recorder of Deeds of the county or counties where the Premises are located. The
Mortgagor is the record owner of the Premises.
 
(i) To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between the Mortgagor or its
agents as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of said Leases, together with all of the right,
title and interest of the Mortgagor, as lessor thereunder.
 
(j) The Mortgagor represents and warrants that: (i) the Mortgagor is the record
owner of the Premises; (ii) the Mortgagor’s chief executive office is located in
the State of Illinois; (iii) the Mortgagor’s state of incorporation is the State
of Illinois; (iv) the Mortgagor’s exact legal name is as set forth on Page 1 of
this Mortgage; and (v) the Mortgagor’s organizational identification number is
69019633.
 
 
13

--------------------------------------------------------------------------------

 
(k) The Mortgagor hereby agrees that: (i) where Collateral is in possession of a
third party, the Mortgagor will join with the Lender in notifying the third
party of the Lender’s interest and obtaining an acknowledgment from the third
party that it is holding the Collateral for the benefit of the Lender; (ii) the
Mortgagor will cooperate with the Lender in obtaining control with respect to
Collateral consisting of: deposit accounts, investment property, letter of
credit rights and electronic chattel paper; and (iii) until the Indebtedness is
paid in full, Mortgagor will not change the state where it is located or change
its name or form of organization without giving the Lender at least thirty (30)
days prior written notice in each instance.
 
14.     Restrictions on Transfer.
 
(a) The Mortgagor, without the prior written consent of the Lender, shall not
effect, suffer or permit any Prohibited Transfer (as defined herein). Any
conveyance, sale, assignment, transfer, lien, pledge, mortgage, security
interest or other encumbrance or alienation (or any agreement to do any of the
foregoing) of any of the following properties or interests shall constitute a
“Prohibited Transfer”:
 
(i) The Premises or any part thereof or interest therein, excepting only sales
or other dispositions of Collateral (“Obsolete Collateral”) no longer useful in
connection with the operation of the Premises, provided that prior to the sale
or other disposition thereof, such Obsolete Collateral has been replaced by
Collateral of at least equal value and utility which is subject to the lien
hereof with the same priority as with respect to the Obsolete Collateral;
 
(ii) Any shares of capital stock of a corporate Mortgagor, a corporation which
is a general partner or managing member/manager in a partnership or limited
liability company Mortgagor, or a corporation which is the owner of
substantially all of the capital stock of any corporation described in this
subsection (other than the shares of capital stock of a corporate trustee or a
corporation whose stock is publicly traded on a national securities exchange or
on the National Association of Securities Dealers’ Automated Quotation System);
or
 
(iii) If there shall be any change in control (by way of transfers of stock,
partnership or member interests or otherwise) in any partner, member, manager or
shareholder, as applicable, which directly or indirectly controls the day to day
operations and management of the Mortgagor and/or owns a controlling interest in
the Mortgagor;
 
in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly, indirectly (including the nominee agreement), voluntarily or
involuntarily, by operation of law or otherwise; provided, however, that the
foregoing provisions of this section shall not apply (i) to liens securing the
Indebtedness, (ii) to the lien of current taxes and assessments not in default,
(iii) to any transfers of the Premises, or part thereof, or interest therein, or
any beneficial interests, or shares of stock or partnership or joint venture
interests, as the case may be, by or on behalf of an owner thereof who is
deceased or declared judicially incompetent, to such owner’s heirs, legatees,
devisees, executors, administrators, estate or personal representatives, or (iv)
to leases permitted by the terms of the Loan Documents, if any.
 
 
14

--------------------------------------------------------------------------------

 
(b) In determining whether or not to make the Loan, the Lender evaluated the
background and experience of the Mortgagor and its officers in owning and
operating property such as the Premises, found it acceptable and relied and
continues to rely upon same as the means of maintaining the value of the
Premises which is the Lender’s security for the Note. The Mortgagor and its
officers are well experienced in borrowing money and owning and operating
property such as the Premises, were ably represented by a licensed attorney at
law in the negotiation and documentation of the Loan and bargained at arm’s
length and without duress of any kind for all of the terms and conditions of the
Loan, including this provision. The Mortgagor recognizes that the Lender is
entitled to keep its loan portfolio at current interest rates by either making
new loans at such rates or collecting assumption fees and/or increasing the
interest rate on a loan, the security for which is purchased by a party other
than the original Mortgagor. The Mortgagor further recognizes that any secondary
junior financing placed upon the Premises (i) may divert funds which would
otherwise be used to pay the Note; (ii) could result in acceleration and
foreclosure by any such junior encumbrancer which would force the Lender to take
measures and incur expenses to protect its security; (iii) would detract from
the value of the Premises should the Lender come into possession thereof with
the intention of selling same; and (iv) would impair the Lender’s right to
accept a deed in lieu of foreclosure, as a foreclosure by the Lender would be
necessary to clear the title to the Premises. In accordance with the foregoing
and for the purposes of (a) protecting the Lender’s security, both of repayment
and of value of the Premises; (b) giving the Lender the full benefit of its
bargain and contract with the Mortgagor; (c) allowing the Lender to raise the
interest rate and collect assumption fees; and (d) keeping the Premises free of
subordinate financing liens, the Mortgagor agrees that if this section is deemed
a restraint on alienation, that it is a reasonable one.
 
15.         [Intentionally Deleted.]
 
16.         Events of Default; Acceleration.
 
Each of the following shall constitute an “Event of Default” for purposes of
this Mortgage:
 
(a) The Mortgagor and/or the other Borrowers fail to pay (i) any installment of
principal or interest payable pursuant to the terms of the Note, or (ii) any
other amount payable to Lender under the Note, this Mortgage or any of the other
Loan Documents on or before the date when any such payment is due in accordance
with the terms hereof or thereof;
 
(b) The Mortgagor and/or the other Borrowers fail to perform or cause to be
performed any other obligation or observe any other condition, covenant, term,
agreement or provision required to be performed or observed by the Mortgagor or
the other Borrowers under the Note, this Mortgage or any of the other Loan
Documents; provided, however, that if such failure by its nature can be cured,
then so long as the continued operation and safety of the Premises, and the
priority, validity and enforceability of the liens created by the Mortgage or
any of the other Loan Documents and the value of the Premises are not impaired,
threatened or jeopardized, then the Mortgagor shall have a period (the “Cure
Period”) of thirty (30) days after the Mortgagor or the other Borrowers obtain
actual knowledge of such failure or receives written notice of such failure to
cure the same and an Event of Default shall not be deemed to exist during the
Cure Period, provided further that if the Mortgagor commences to cure such
failure during the Cure Period and is diligently and in good faith attempting to
effect such cure, the Cure Period shall be extended for thirty (30) additional
days, but in no event shall the Cure Period be longer than sixty (60) days in
the aggregate;
 
 
15

--------------------------------------------------------------------------------

 
(c) the existence of any inaccuracy or untruth in any material respect in any
certification, representation or warranty contained in this Mortgage or any of
the other Loan Documents or of any statement or certification as to facts
delivered to the Lender by the Mortgagor or the other Borrowers;
 
(d) The Mortgagor or any of the other Borrowers files a voluntary petition in
bankruptcy or is adjudicated a bankrupt or insolvent or files any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal, state, or other statute or law, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or similar officer of the Mortgagor
or of all or any substantial part of the property of the Mortgagor, any of the
other Borrowers, the Premises or all or a substantial part of the assets of the
Mortgagor or any of the other Borrowers are attached, seized, subjected to a
writ or distress warrant or are levied upon unless the same is released or
vacated within sixty (60) days;
 
(e) the commencement of any involuntary petition in bankruptcy against the
Mortgagor or any of the other Borrowers, or the institution against the
Mortgagor or any of the other Borrowers of any reorganization, arrangement,
composition, readjustment, dissolution, liquidation or similar proceedings under
any present or future federal, state or other statute or law, or the appointment
of a receiver, trustee or similar officer for all or any substantial part of the
property of the Mortgagor or any of the other Borrowers which shall remain
undismissed or undischarged for a period of sixty (60) days;
 
(f) the dissolution, termination or merger of the Mortgagor or any of the
Borrowers;
 
(g) the occurrence and continuance of a Prohibited Transfer;
 
(h) the occurrence of an Event of Default under the Note or any of the other
Loan Documents; or
 
(i) the occurrence of any default or event of default, after the expiration of
any applicable periods of notice or cure, under any document or agreement
evidencing or securing any other obligation or indebtedness of the Mortgagor
and/or the other Borrowers to the Lender.
 
If an Event of Default occurs, the Lender may, at its option, declare the whole
of the Indebtedness to be immediately due and payable without further notice to
the Mortgagor, with interest thereon accruing from the date of such Event of
Default until paid at the Default Rate.
 
17.     Foreclosure; Expense of Litigation.
 
(a) When all or any part of the Indebtedness shall become due, whether by
acceleration or otherwise, the Lender shall have the right to foreclose the lien
hereof for such Indebtedness or part thereof and/or exercise any right, power or
remedy provided in this Mortgage or any of the other Loan Documents in
accordance with Chapter 846 of the Wisconsin Statutes (as such may be amended
from time to time, “Chapter 846”). In the event of a foreclosure sale, the
Lender is hereby authorized, without the consent of the Mortgagor, to assign any
and all insurance policies to the purchaser at such sale or to take such other
steps as the Lender may deem advisable to cause the interest of such purchaser
to be protected by any of such insurance policies.
 
 
16

--------------------------------------------------------------------------------

 
(b) In any suit to foreclose the lien hereof, there shall be allowed and
included as additional indebtedness in the decree for sale all expenditures and
expenses which may be paid or incurred by or on behalf of the Lender for
reasonable attorneys’ fees, appraisers’ fees, outlays for documentary and expert
evidence, stenographers’ charges, publication costs, and costs (which may be
estimated as to items to be expended after entry of the decree) of procuring all
such abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurances with respect to the title as the
Lender may deem reasonably necessary either to prosecute such suit or to
evidence to bidders at any sale which may be had pursuant to such decree the
true condition of the title to or the value of the Premises. All expenditures
and expenses of the nature mentioned in this section and such other expenses and
fees as may be incurred in the enforcement of the Mortgagor’s obligations
hereunder, the protection of said Premises and the maintenance of the lien of
this Mortgage, including the reasonable fees of any attorney employed by the
Lender in any litigation or proceeding affecting this Mortgage, the Note, or the
Premises, including probate and bankruptcy proceedings, or in preparations for
the commencement or defense of any proceeding or threatened suit or proceeding
shall be immediately due and payable by the Mortgagor, with interest thereon
until paid at the Default Rate and shall be secured by this Mortgage.
 
18.         Application of Proceeds of Foreclosure Sale.
 
The proceeds of any foreclosure sale of the Premises shall be distributed and
applied in accordance with Chapter 846 and, unless otherwise specified therein,
in such order as the Lender may determine in its sole and absolute discretion.
 
19.         Appointment of Receiver.
 
Upon or at any time after the filing of a complaint to foreclose this Mortgage,
the court in which such complaint is filed shall, upon petition by the Lender,
appoint a receiver for the Premises in accordance with Chapter 846 and Section
813.16 of the Wisconsin Statutes. Such appointment may be made either before or
after sale, without notice, without regard to the solvency or insolvency of the
Mortgagor at the time of application for such receiver and without regard to the
value of the Premises or whether the same shall be then occupied as a homestead
or not and the Lender hereunder or any other holder of the Note may be appointed
as such receiver. Such receiver shall have power to collect the rents, issues
and profits of the Premises (i) during the pendency of such foreclosure suit,
(ii) in case of a sale and a deficiency, during the full statutory period of
redemption, whether there be redemption or not, and (iii) during any further
times when the Mortgagor, but for the intervention of such receiver, would be
entitled to collect such rents, issues and profits. Such receiver also shall
have all other powers and rights that may be necessary or are usual in such
cases for the protection, possession, control, management and operation of the
Premises during said period, including, to the extent permitted by law, the
right to lease all or any portion of the Premises for a term that extends beyond
the time of such receiver’s possession without obtaining prior court approval of
such lease. The court from time to time may authorize the application of the net
income received by the receiver in payment of (a) the Indebtedness, or by any
decree foreclosing this Mortgage, or any tax, special assessment or other lien
which may be or become superior to the lien hereof or of such decree, provided
such application is made prior to foreclosure sale, and (b) any deficiency upon
a sale and deficiency.
 
 
17

--------------------------------------------------------------------------------

 
20.         Lender’s Right of Possession in Case of Default.
 
At any time after an Event of Default has occurred, the Mortgagor shall, upon
demand of the Lender, surrender to the Lender possession of the Premises. The
Lender, in its discretion, may, with process of law, enter upon and take and
maintain possession of all or any part of the Premises, together with all
documents, books, records, papers and accounts relating thereto, and may exclude
the Mortgagor and its employees, agents or servants therefrom, and the Lender
may then hold, operate, manage and control the Premises, either personally or by
its agents. The Lender shall have full power to use such measures, legal or
equitable, as in its discretion may be deemed proper or necessary to enforce the
payment or security of the avails, rents, issues, and profits of the Premises,
including actions for the recovery of rent, actions in forcible detainer and
actions in distress for rent. Without limiting the generality of the foregoing,
the Lender shall have full power to:
 
(a) cancel or terminate any lease or sublease for any cause or on any ground
which would entitle the Mortgagor to cancel the same;
 
(b) elect to disaffirm any lease or sublease which is then subordinate to the
lien hereof;
 
(c) extend or modify any then existing leases and to enter into new leases,
which extensions, modifications and leases may provide for terms to expire, or
for options to lessees to extend or renew terms to expire, beyond the applicable
Maturity Date and beyond the date of the issuance of a deed or deeds to a
purchaser or purchasers at a foreclosure sale, it being understood and agreed
that any such leases, and the options or other such provisions to be contained
therein, shall be binding upon the Mortgagor and all persons whose interests in
the Premises are subject to the lien hereof and upon the purchaser or purchasers
at any foreclosure sale, notwithstanding any redemption from sale, discharge of
the Indebtedness, satisfaction of any foreclosure judgment, or issuance of any
certificate of sale or deed to any purchaser;
 
(d) make any repairs, renewals, replacements, alterations, additions,
betterments and improvements to the Premises as the Lender deems are necessary;
 
(e) insure and reinsure the Premises and all risks incidental to the Lender’s
possession, operation and management thereof; and
 
(f) receive all of such avails, rents, issues and profits.
 
21.         Application of Income Received by Lender.
 
The Lender, in the exercise of the rights and powers hereinabove conferred upon
it, shall have full power to use and apply the avails, rents, issues and profits
of the Premises to the payment of or on account of the following, in such order
as the Lender may determine:
 
(a) to the payment of the operating expenses of the Premises, including cost of
management and leasing thereof (which shall include compensation to the Lender
and its agent or agents, if management be delegated to an agent or agents, and
shall also include lease commissions and other compensation and expenses of
seeking and procuring tenants and entering into leases), established claims for
damages, if any, and premiums on insurance hereinabove authorized;
 
 
18

--------------------------------------------------------------------------------

 
(b) to the payment of taxes and special assessments now due or which may
hereafter become due on the Premises; and
 
(c) to the payment of any Indebtedness, including any deficiency which may
result from any foreclosure sale.
 
22.         Compliance with Chapter 846.
 
(a) If any provision in this Mortgage shall be inconsistent with any provision
of Chapter 846, provisions of Chapter 846 shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provision of this Mortgage that can be construed in a manner
consistent with Chapter 846.
 
(b) If any provision of this Mortgage shall grant to the Lender (including the
Lender acting as a mortgagee-in-possession) or a receiver appointed pursuant to
the provisions of Section 19 of this Mortgage any powers, rights or remedies
prior to, upon or following the occurrence of an Event of Default which are more
limited than the powers, rights or remedies that would otherwise be vested in
the Lender or in such receiver under Chapter 846 in the absence of said
provision, the Lender and such receiver shall be vested with the powers, rights
and remedies granted in Chapter 846 to the full extent permitted by law.
 
(c) Without limiting the generality of the foregoing, all expenses incurred by
the Lender under Chapter 846, whether incurred before or after any decree or
judgment of foreclosure, and whether or not enumerated in Sections 12, 17 or 29
of this Mortgage, shall be added to the Indebtedness and/or by the judgment of
foreclosure.
 
23.         Rights Cumulative.
 
Each right, power and remedy herein conferred upon the Lender is cumulative and
in addition to every other right, power or remedy, express or implied, given now
or hereafter existing under any of the Loan Documents or at law or in equity,
and each and every right, power and remedy herein set forth or otherwise so
existing may be exercised from time to time as often and in such order as may be
deemed expedient by the Lender, and the exercise or the beginning of the
exercise of one right, power or remedy shall not be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy, and no
delay or omission of the Lender in the exercise of any right, power or remedy
accruing hereunder or arising otherwise shall impair any such right, power or
remedy, or be construed to be a waiver of any Event of Default or acquiescence
therein.
 
24.         Lender’s Right of Inspection.
 
The Lender and its representatives shall have the right to inspect the Premises
and the books and records with respect thereto at all reasonable times during
normal business hours upon not less than twenty four (24) hours prior notice to
the Mortgagor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose.
 
 
19

--------------------------------------------------------------------------------

 
25.         Release Upon Payment and Discharge of Mortgagor’s Obligations.
 
The Lender shall release this Mortgage and the lien hereof by proper instrument
upon payment and discharge of all Indebtedness, including payment of all
reasonable expenses incurred by the Lender in connection with the execution of
such release.
 
26.         Notices.
 
Any notices, communications and waivers under this Mortgage shall be in writing
and shall be (a) delivered in person, (b) mailed, postage prepaid, either by
registered or certified mail, return receipt requested, or (c) sent by overnight
express carrier, addressed in each case as follows:
 
To the Lender:
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Mr. Douglas Buchler
   
With a copy to:
Patzik, Frank & Samotny Ltd.
150 South Wacker Drive Suite 1500
Chicago, Illinois 60606
Attention: James M. Teper, Esq.
   
To the Mortgagor:
 
Lifeway Wisconsin, Inc.
6431 West Oakton Street
Morton Grove, Illinois 60053
Attention: Mr. Edward Smolyansky
   
With copy to:
McDonald Hopkins LLC
640 North LaSalle Street
Suite 590
Chicago, Illinois 60654
Attention: Richard N. Kessler, Esq.



 
or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.
 
 
20

--------------------------------------------------------------------------------

 
27.     Waiver of Rights.
 
The Mortgagor hereby covenants and agrees that it will not at any time insist
upon or plead, or in any manner claim or take any advantage of, any stay,
exemption or extension law or any so-called “Moratorium Law” now or at any time
hereafter in force providing for the valuation or appraisement of the Premises,
or any part thereof, prior to any sale or sales thereof to be made pursuant to
any provisions herein contained, or to decree, judgment or order of any court of
competent jurisdiction; or, after such sale or sales, claim or exercise any
rights under any statute now or hereafter in force to redeem the property so
sold, or any part thereof, or relating to the marshalling thereof, upon
foreclosure sale or other enforcement hereof; and without limiting the
foregoing:
 
(a) The Mortgagor hereby expressly waives any and all rights of reinstatement
and redemption, if any, under any order or decree of foreclosure of this
Mortgage, on its own behalf and on behalf of each and every person, it being the
intent hereof that any and all such rights of reinstatement and redemption of
the Mortgagor and of all other persons are and shall be deemed to be hereby
waived to the full extent permitted by the provisions of Chapter 846 or other
applicable laws or replacement statutes;
 
(b) The Mortgagor will not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to the Lender but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted;
 
(c) If the Mortgagor is a trustee, the Mortgagor represents that the provisions
of this section (including the waiver of reinstatement and redemption rights)
were made at the express direction of the Mortgagor’s beneficiaries and the
persons having the power of direction over the Mortgagor, and are made on behalf
of the trust estate of the Mortgagor and all beneficiaries of the Mortgagor, as
well as all other persons mentioned above; and
 
(d) If Lender, in an action to foreclose this Mortgage, waives all right to a
judgment for deficiency and consents to Mortgagor’s remaining in possession of
the Property, then the sale of the Property may be three (3) months from the
date judgment is entered. In any case, if the Property has been abandoned, then
the sale of the Property may be two (2) months from the date judgment is
entered. Mortgagor agrees to the provisions of Sections 846.101 and 846.103 of
the Wisconsin Statutes, whichever is applicable, or any successor provisions,
permitting Lender at its option, upon waiving the right to judgment for
deficiency, to hold a foreclosure sale of the Property three (3) months after a
foreclosure judgment is entered (if Section 846.103 is applicable) or six (6)
months after foreclosure judgment is entered (if Section 846.101 of the
Wisconsin Statutes is applicable).
 
28.     Contests.
 
Notwithstanding anything to the contrary herein contained, the Mortgagor shall
have the right to contest by appropriate legal proceedings diligently prosecuted
any Taxes imposed or assessed upon the Premises or which may be or become a lien
thereon and any mechanics’, materialmen’s or other liens or claims for lien upon
the Premises (each, a “Contested Liens”), and no Contested Lien shall constitute
an Event of Default hereunder, if, but only if:
 
 
21

--------------------------------------------------------------------------------

 
(a) The Mortgagor shall forthwith give notice of any Contested Lien to the
Lender at the time the same shall be asserted;
 
(b) The Mortgagor shall either pay under protest or deposit with the Lender the
full amount (the “Lien Amount”) of such Contested Lien, together with such
amount as the Lender may reasonably estimate as interest or penalties which
might arise during the period of contest; provided that in lieu of such payment
the Mortgagor may furnish to the Lender a bond or title indemnity in such amount
and form, and issued by a bond or title insuring company, as may be satisfactory
to the Lender;
 
(c) The Mortgagor shall diligently prosecute the contest of any Contested Lien
by appropriate legal proceedings having the effect of staying the foreclosure or
forfeiture of the Premises, and shall permit the Lender to be represented in any
such contest and shall pay all expenses incurred, in so doing, including fees
and expenses of the Lender’s counsel (all of which shall constitute so much
additional Indebtedness bearing interest at the Default Rate until paid, and
payable upon demand);
 
(d) The Mortgagor shall pay each such Contested Lien and all Lien Amounts
together with interest and penalties thereon (i) if and to the extent that any
such Contested Lien shall be determined adverse to the Mortgagor, or (ii)
forthwith upon demand by the Lender if, in the opinion of the Lender, and
notwithstanding any such contest, the Premises shall be in jeopardy or in danger
of being forfeited or foreclosed; provided that if the Mortgagor shall fail so
to do, the Lender may, but shall not be required to, pay all such Contested
Liens and Lien Amounts and interest and penalties thereon and such other sums as
may be necessary in the judgment of the Lender to obtain the release and
discharge of such liens; and any amount expended by the Lender in so doing shall
be so much additional Indebtedness bearing interest at the Default Rate until
paid, and payable upon demand; and provided further that the Lender may in such
case use and apply monies deposited as provided in subsection (b) above and may
demand payment upon any bond or title indemnity furnished as aforesaid.
 
29.         Expenses Relating to Note and Mortgage.
 
(a) The Mortgagor will pay all expenses, charges, costs and fees relating to the
Loan or necessitated by the terms of the Note, this Mortgage or any of the other
Loan Documents, including without limitation, the Lender’s reasonable attorneys’
fees in connection with the negotiation, documentation, administration,
servicing and enforcement of the Note, this Mortgage and the other Loan
Documents, all filing, registration and recording fees, all other expenses
incident to the execution and acknowledgment of this Mortgage and all federal,
state, county and municipal taxes, and other taxes (provided the Mortgagor shall
not be required to pay any income or franchise taxes of the Lender), duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Note and this Mortgage. The Mortgagor recognizes
that, during the term of this Mortgage, the Lender:
 
 
22

--------------------------------------------------------------------------------

 
(i) May be involved in court or administrative proceedings, including, without
restricting the foregoing, foreclosure, probate, bankruptcy, creditors’
arrangements, insolvency, housing authority and pollution control proceedings of
any kind, to which the Lender shall be a party by reason of the Loan Documents
or in which the Loan Documents or the Premises are involved directly or
indirectly;
 
(ii) May make preparations following the occurrence of an Event of Default
hereunder for the commencement of any suit for the foreclosure hereof, which may
or may not be actually commenced;
 
(iii) May make preparations following the occurrence of an Event of Default
hereunder for, and do work in connection with, the Lender’s taking possession of
and managing the Premises, which event may or may not actually occur;
 
(iv) May make preparations for and commence other private or public actions to
remedy an Event of Default hereunder, which other actions may or may not be
actually commenced;
 
(v) May enter into negotiations with the Mortgagor or any of its agents,
employees or attorneys in connection with the existence or curing of any Event
of Default hereunder, the sale of the Premises, the assumption of liability for
any of the Indebtedness or the transfer of the Premises in lieu of foreclosure;
or
 
(vi) May enter into negotiations with the Mortgagor or any of its agents,
employees or attorneys pertaining to the Lender’s approval of actions taken or
proposed to be taken by the Mortgagor which approval is required by the terms of
this Mortgage.
 
(b) All expenses, charges, costs and fees described in this section shall be so
much additional Indebtedness, shall bear interest from the date so incurred
until paid at the Default Rate and shall be paid, together with said interest,
by the Mortgagor forthwith upon demand.
 
30.         Financial Statements.
 
The Mortgagor represents and warrants that the financial statements for the
Mortgagor, the Borrowers and the Premises previously submitted to the Lender are
true, complete and correct in all material respects, disclose all actual and
contingent liabilities of the Mortgagor, Borrowers or relating to the Premises
and do not contain any untrue statement of a material fact or omit to state a
fact material to such financial statements. No material adverse change has
occurred in the financial condition of the Mortgagor, the Borrowers or the
Premises from the dates of said financial statements until the date hereof. The
Mortgagor shall furnish to the Lender such financial information regarding the
Mortgagor and the Borrowers as Lender may from time to time reasonably request,
which shall include such financial information required to be delivered to
Lender pursuant to that certain Loan and Security Agreement dated as of February
6, 2009, as amended from time to time, by and between Lender and the Borrowers.
 
31.         Statement of Indebtedness.
 
The Mortgagor, within seven (7) days after being so requested by the Lender,
shall furnish a duly acknowledged written statement setting forth the amount of
the debt secured by this Mortgage, the date to which interest has been paid and
stating either that no offsets or defenses exist against such debt or, if such
offsets or defenses are alleged to exist, the nature thereof.
 
 
23

--------------------------------------------------------------------------------

 
32.         Further Instruments.
 
Upon request of the Lender, the Mortgagor shall execute, acknowledge and deliver
all such additional instruments and further assurances of title and shall do or
cause to be done all such further acts and things as may reasonably be necessary
fully to effectuate the intent of this Mortgage and of the other Loan Documents.
 
33.         Additional Indebtedness Secured.
 
All persons and entities with any interest in the Premises or about to acquire
any such interest should be aware that this Mortgage secures more than the
stated principal amount of the Note and interest thereon; this Mortgage secures
any and all other amounts which may become due under the Note, any of the other
Loan Documents or any other document or instrument evidencing, securing or
otherwise affecting the Indebtedness, including, without limitation, any and all
amounts expended by the Lender to operate, manage or maintain the Premises or to
otherwise protect the Premises or the lien of this Mortgage.
 
34.         Indemnity.
 
The Mortgagor hereby covenants and agrees that no liability shall be asserted or
enforced against the Lender in the exercise of the rights and powers granted to
the Lender in this Mortgage, and the Mortgagor hereby expressly waives and
releases any such liability, except to the extent resulting from the gross
negligence or willful misconduct of the Lender. The Mortgagor shall indemnify
and save the Lender harmless from and against any and all liabilities,
obligations, losses, damages, claims, costs and expenses, including reasonable
attorneys’ fees and court costs (collectively, “Claims”), of whatever kind or
nature which may be imposed on, incurred by or asserted against the Lender at
any time by any third party which relate to or arise from: (a) any suit or
proceeding (including probate and bankruptcy proceedings), or the threat
thereof, in or to which the Lender may or does become a party, either as
plaintiff or as a defendant, by reason of this Mortgage or for the purpose of
protecting the lien of this Mortgage; (b) the offer for sale or sale of all or
any portion of the Premises; and (c) the ownership, leasing, use, operation or
maintenance of the Premises, if such Claims relate to or arise from actions
taken prior to the surrender of possession of the Premises to the Lender in
accordance with the terms of this Mortgage; provided, however, that the
Mortgagor shall not be obligated to indemnify or hold the Lender harmless from
and against any Claims directly arising from the gross negligence or willful
misconduct of the Lender. All costs provided for herein and paid for by the
Lender shall be so much additional Indebtedness and shall become immediately due
and payable upon demand by the Lender and with interest thereon from the date
incurred by the Lender until paid at the Default Rate.
 
35.         Subordination of Property Manager’s Lien.
 
Any property management agreement for the Premises entered into hereafter with a
property manager shall contain a provision whereby the property manager agrees
that any and all mechanics’ lien rights that the property manager or anyone
claiming by, through or under the property manager may have in the Premises
shall be subject and subordinate to the lien of this Mortgage and shall provide
that the Lender may terminate such agreement, without penalty or cost, at any
time after the occurrence of an Event of Default hereunder. Such property
management agreement or a short form thereof, at the Lender’s request, shall be
recorded with the Recorder of Deeds of the county where the Premises are
located. In addition, if the property management agreement in existence as of
the date hereof does not contain a subordination provision, the Mortgagor shall
cause the property manager under such agreement to enter into a subordination of
the management agreement with the Lender, in recordable form, whereby such
property manager subordinates present and future lien rights and those of any
party claiming by, through or under such property manager to the lien of this
Mortgage.
 
 
24

--------------------------------------------------------------------------------

 
36.         Compliance with Environmental Laws.
 
Concurrently herewith the Borrowers have executed and delivered to the Lender
that certain Environmental Indemnity Agreement dated as of the date hereof (the
“Indemnity”) pursuant to which the Borrowers have indemnified the Lender for
environmental matters concerning the Premises, as more particularly described
therein. The provisions of the Indemnity are hereby incorporated herein and this
Mortgage shall secure the obligations of the Borrowers thereunder.
 
37.         Miscellaneous.
 
(a) Successors and Assigns. This Mortgage and all provisions hereof shall be
binding upon and enforceable against the Mortgagor and its assigns and other
successors. This Mortgage and all provisions hereof shall inure to the benefit
of the Lender, its successors and assigns and any holder or holders, from time
to time, of the Note.
 
(b) Invalidity of Provisions; Governing Law.  In the event that any provision of
this Mortgage is deemed to be invalid by reason of the operation of law, or by
reason of the interpretation placed thereon by any administrative agency or any
court, the Mortgagor and the Lender shall negotiate an equitable adjustment in
the provisions of the same in order to effect, to the maximum extent permitted
by law, the purpose of this Mortgage and the validity and enforceability of the
remaining provisions, or portions or applications thereof, shall not be affected
thereby and shall remain in full force and effect. This Mortgage is to be
construed in accordance with and governed by the laws of the State of Illinois,
except to the extent of procedural and substantive matters relating only to the
creation, perfection, validity, foreclosure and enforcement of right, liens,
security interests and remedies against the Premises, which matters shall be
governed by the laws of the State of Wisconsin.
 
(c) Municipal Requirements.  The Mortgagor shall not by act or omission permit
any building or other improvement on premises not subject to the lien of this
Mortgage to rely on the Premises or any part thereof or any interest therein to
fulfill any municipal or governmental requirement, and the Mortgagor hereby
assigns to the Lender any and all rights to give consent for all or any portion
of the Premises or any interest therein to be so used. Similarly, no building or
other improvement on the Premises shall rely on any premises not subject to the
lien of this Mortgage or any interest therein to fulfill any governmental or
municipal requirement. Any act or omission by the Mortgagor which would result
in a violation of any of the provisions of this subsection shall be void.
 
 
25

--------------------------------------------------------------------------------

 
(d) Rights of Tenants.  The Lender shall have the right and option to commence a
civil action to foreclose this Mortgage and to obtain a decree of foreclosure
and sale subject to the rights of any tenant or tenants of the Premises having
an interest in the Premises prior to that of the Lender. The failure to join any
such tenant or tenants of the Premises as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by the Mortgagor as a defense in
any civil action instituted to collect the Indebtedness, or any part thereof or
any deficiency remaining unpaid after foreclosure and sale of the Premises, any
statute or rule of law at any time existing to the contrary notwithstanding.
 
(e) Option of Lender to Subordinate. At the option of the Lender, this Mortgage
shall become subject and subordinate, in whole or in part (but not with respect
to priority of entitlement to insurance proceeds or any condemnation or eminent
domain award) to any and all leases of all or any part of the Premises upon the
execution by the Lender of a unilateral declaration to that effect and the
recording thereof in the Office of the Recorder of Deeds in and for the county
wherein the Premises are situated.
 
(f) Mortgagee-in-Possession. Nothing herein contained shall be construed as
constituting the Lender a mortgagee-in-possession in the absence of the actual
taking of possession of the Premises by the Lender pursuant to this Mortgage.
 
(g) Relationship of Lender and Mortgagor. The Lender shall in no event be
construed for any purpose to be a partner, joint venturer, agent or associate of
the Mortgagor or of any lessee, operator, concessionaire or licensee of the
Mortgagor in the conduct of their respective businesses, and, without limiting
the foregoing, the Lender shall not be deemed to be such partner, joint
venturer, agent or associate on account of the Lender becoming a
mortgagee-in-possession or exercising any rights pursuant to this Mortgage, any
of the other Loan Documents, or otherwise. The relationship of the Mortgagor and
the Lender hereunder is solely that of debtor/creditor.
 
(h) Time of the Essence. Time is of the essence of the payment by the Mortgagor
of all amounts due and owing to the Lender under the Note and the other Loan
Documents and the performance and observance by the Mortgagor of all terms,
conditions, obligations and agreements contained in this Mortgage and the other
Loan Documents.
 
(i) No Merger. The parties hereto intend that the Mortgage and the lien hereof
shall not merge in fee simple title to the Premises, and if the Lender acquires
any additional or other interest in or to the Premises or the ownership thereof,
then, unless a contrary intent is manifested by the Lender as evidenced by an
express statement to that effect in an appropriate document duly recorded, this
Mortgage and the lien hereof shall not merge in the fee simple title and this
Mortgage may be foreclosed as if owned by a stranger to the fee simple title.
 
 
26

--------------------------------------------------------------------------------

 
(j) Maximum Indebtedness. Notwithstanding anything contained herein to the
contrary, in no event shall the Indebtedness exceed an amount equal to
$35,200,000.00; provided, however, in no event shall the Lender be obligated to
advance funds in excess of the face amount of the Note.
 
(k) CONSENT TO JURISDICTION.  TO INDUCE THE LENDER TO ACCEPT THE NOTE, THE
MORTGAGOR IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THE
NOTE AND THIS MORTGAGE WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO,
ILLINOIS. THE MORTGAGOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
COURT LOCATED WITHIN CHICAGO, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS UPON
THE MORTGAGOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL DIRECTED TO THE MORTGAGOR AT THE ADDRESS STATED HEREIN AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.
 
(l) WAIVER OF JURY TRIAL.  THE MORTGAGOR AND THE LENDER (BY ACCEPTANCE HEREOF),
HAVING BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (A) UNDER THIS MORTGAGE OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS MORTGAGE OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS MORTGAGE, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE
MORTGAGOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE LENDER OR ANY
OTHER PERSON INDEMNIFIED UNDER THIS MORTGAGE ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
 
(m) Complete Agreement.  This Mortgage, the Note and the other Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both the Mortgagor and the
Lender.
 
IN WITNESS WHEREOF, the Mortgagor has executed and delivered this Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing the day
and year first above written.
 
LIFEWAY WISCONSIN, INC.,
an Illinois corporation






By:  /s/ Edward Smolyansky                        
Name:  Edward Smolyansky
Title:    President
 
 
 
27

--------------------------------------------------------------------------------

 
STATE OF ILLINOIS                        )
) SS.
COUNTY OF ________                  )




The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Edward Smolyansky  the President, of LIFEWAY
WISCONSIN, INC., an Illinois corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument as
such          He        , appeared before me this day in person and acknowledged
that he/she  signed and delivered the said instrument as his/her own free and
voluntary act and as the free and voluntary act of said corporation, for the
uses and purposes therein set forth.


GIVEN under my hand and notarial seal this 6th day of September, 2013.






/s/ S. McDonald                                     
Notary Public
 
My Commission Expires:  11/12/13
 
 
 
 
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
LEGAL DESCRIPTION OF REAL ESTATE
 
Parcel 2 and part of vacated Aviation Drive, Certified Survey Map Number 7492,
part of the Northeast Quarter of the Northwest Quarter and part of the Northwest
Quarter of the Northwest Quarter, Section 34, Township 7 North, Range 19 East,
City of Waukesha, Waukesha County, Wisconsin being more particularly described
as follows:
 
Beginning at the Southwest corner of said Parcel 2, Certified Survey Map Number
7492; thence North 06 degrees 29’ 00” East, 141.38 feet; thence South 88 degrees
51’ 00” West, 843.65 feet; thence North 12 degrees 07’07” West, 13.75 feet;
thence 710.62 feet along the arc of a curve to the left having a radius of
883.53 feet and a long chord subtended bearing North 33 degrees 53’49” West,
691.62 feet; thence
 
North 31 degrees 14’43” East, 108.30 feet; thence North 90 degrees 00’00” East,
1,251.27 feet; thence South 06 degrees 29’00” West, 617.27 feet; thence South 89
degrees 33’54” East, 658.88 feet; thence 180.28 feet along the arc of a curve to
the left with a radius of 350.00 feet and a long chord subtended bearing South
16 degrees 50’52” East, 178.29 feet; thence South 88 degrees 51’00” West, 732.31
feet to the point of beginning.
 
Subject to an easement for public road purposes over the Northerly 33.00 feet
thereof.
 
The above-described property is intended to include each of the following Parcel
I and Parcel II.
 
PARCEL I:
 
All that part of the Northwest 1/4 of Section 34, Township 7 North, Range 19
East, in the City of Waukesha, Waukesha County, Wisconsin.
 
Commencing at the North 1/4 Section corner of said Section 34; thence West along
the North line of said Section, 1045.87 feet to the point of beginning of lands
herein described; thence South 6 degrees 29 minutes West along an old fence
line, 667.45 feet; thence South 88 degrees 29 minutes West along an existing
fence line, 894.39 feet to the centerline of Country Trunk Highway “T”; thence
North 11 degrees 00 minutes West along said centerline, 5.07 feet to a point of
curve; thence along the arc of a curve of 833.53 feet radius, the chord of which
bears North 43 degrees 55 minutes 45 seconds West, 912.32 feet to a point on the
West line of said Section 34; thence North 0 degrees 15 minutes West along said
West section line, 19.10 feet to the North line of said Section; thence East
along said North line of said Section, 1603.53 feet to the point of beginning.
 
EXCEPTING property conveyed to the City of Waukesha for highway purposes by
Warranty Deed recorded July 20, 1976, in Reel 189, Image 599, as Document No.
959759.
 
THE ABOVE PARCEL I, BEING AND INTENDED TO BE THE SAME PROPERTY CONVEYED BY
WARRANTY DEED RECORDED NOVEMBER 22, 1954, AS DOCUMENT NUMBER 407173, VOLUME 651,
PAGE 144 IN THE REGISTER OF DEEDS OF WAUKESHA COUNTY, WISCONSIN.
 
 
29

--------------------------------------------------------------------------------

 
Tax Key No. WAKC 998.996
 
PARCEL II:
 
Parcel 2 of Certified Survey Map No. 7492, recorded September 30, 1994, in
Volume 64 of Certified Survey Maps, Pages 9, 10 and 11, as Document No. 1997344,
being a part of the Northwest 1/4 of Section 34, Township 7 North, Range 19
East, in the City of Waukesha, Waukesha County, Wisconsin.
 
ALSO:
 
All that part of Parcel 1 of Certified Survey Map No. 7492, recorded September
30, 1994, in Volume 64 of Certified Survey Maps, Pages 9, 10 and 11, as Document
No. 1997344, being a part of the Northwest 1/4 of Section 34, Township 7 North,
Range 19 East, in the City of Waukesha, Waukesha County, Wisconsin, bounded and
described as follows: Commencing at the Northeast corner of Parcel 2 of said
Certified Survey Map No. 7492; thence proceeding South 89 degrees 33 minutes 54
seconds East, 0.53 feet to a point on the Westerly right of way of Aviation
Drive; thence Southerly 180.28 feet along said Westerly right of way and the arc
of a curve of the left, with a radius of 350.00 feet, chord of said curve bears
South 16 degrees 50 minutes 59 seconds East, 178.29 feet; thence South 88
degrees 51 minutes 00 seconds West, 55.37 feet to a point; thence North 01
degrees 03 minutes 10 seconds East, 171.78 feet to the point of beginning.
 
THE ABOVE PARCEL II, BEING AND INTENDED TO BE THE SAME PROPERTY CONVEYED BY
WARRANTY DEED RECORDED APRIL 5,1999, AS DOCUMENT NUMBER 2444277, REEL NO. 2876,
IMAGE 1017 IN THE REGISTER OF DEEDS OF WAUKESHA COUNTY, WISCONSIN.
 
Tax Key No. WAKC 998.059
 
 
 
 
30

--------------------------------------------------------------------------------

 
EXHIBIT “B”
 
PERMITTED EXCEPTIONS
 
General taxes for the year 2013, not yet due and payable.
 
Easements, if any, of the public or any school district, utility, municipality
or person, as provided in Section 66.1005(2) of the Statutes, for the continued
use and right of entrance, maintenance, construction and repair of underground
or overground structures, improvements or service in that portion of the subject
premises which were formerly a part of Aviation Drive, now partially vacated.
 
Public or private rights, if any, in such portion of the subject premises as may
be presently used, laid out or dedicated in any manner whatsoever, for road,
street, highway and/or alley purposes.
 
Utility Easement granted to Wisconsin Telephone Company recorded as Document No.
74972.
 
Utility Easement granted to Wisconsin Gas & Electric Company recorded as
Document No. 225449.
 
Utility Easement granted to Wisconsin Gas & Electric Company recorded as
Document No. 226960.
 
Utility Easement granted to Wisconsin Electric Power Company recorded as
Document No. 434175.
 
Utility Easement granted to Wisconsin Electric Power Company recorded as
Document No. 575362.
 
Utility Easement granted to Wisconsin Electric Power Company recorded as
Document No. 575363.
 
Utility Easement granted to Wisconsin Electric Power Company recorded as
Document No. 1011382.
 
Utility Easement granted to Wisconsin Electric Power Company recorded as
Document No. 1033802.
 
Utility Easement granted to Wisconsin Electric Power Company and Wisconsin Bell,
Inc. d/b/a Ameritech-Wisconsin recorded as Document No. 2021429.
 
Utility Easement granted to Wisconsin Electric Power Company and Wisconsin Bell,
Inc. d/b/a Ameritech-Wisconsin recorded as Document No. 2016407.
 
Sidewalk Easement recorded as Document No. 3122400.
 
The following matters reflected on that certain ALTA/ASCM Land Title Survey
prepared by American National dated June 14, 2013 and last revised June 24,
2013, under project number 20130331-001:
 
 
31

--------------------------------------------------------------------------------

 
a)
A chain link fence encroaches from 0.0 to 4.5 feet South of the South property
line onto the adjacent property to the South.

 
b)
A chain link fence encroaches from 0.0 to 3.5 feet South of the South property
line onto the adjacent property to the South.

 
c)
A chain link fence encroaches from 0.0 to 15.1 feet West of the West property
line onto the adjacent property to the West.

 
d)
The edge of the asphalt pavement encroaches from 0.5 to 1.0 feet South of the
South property line onto the adjacent property to the South.

 
e)
A guy anchor encroaches 14.9 West of the West line of a 12.00 foot wide Electric
Utility Easement recorded as Document Number 1033802 onto the subject property.

 
f)
A chain link fence encroaches 41.4 feet South of the South property line onto
the adjacent property to the South.

 
g)
A chain link fence encroaches 27.0 feet South of the South property line onto
the adjacent property to the South.

 
h)
The asphalt pavement encroaches 6.1 feet South of the South property line onto
the adjacent property to the South.

 
i)
A chain link fence encroaches from 1.4 to 1.6 feet North of the North property
line onto the adjacent property to the North.

 
j)
The concrete sidewalk encroaches from 0.0 to 1.3 feet East of the West property
line onto the subject property.

 
k)
The concrete sidewalk encroaches from 0.0 to 0.9 feet East of the West property
line onto the subject property.

 
1)
The asphalt pavement encroaches from 1.2 to 7.8 feet West of the West property
line onto the adjacent property to the West.

 
m)
The 1 story metal sided trailer encroaches 12.0 feet into the 12.00 foot wide
Electric Utility Easement recorded as Document Number 434175.

 
n)
The 1 story metal building encroaches from 9.1 to 9.2 feet into the 12.00 foot
wide Electric Utility Easement recorded as Document Number 434175.

 
o)
The 1 story metal building encroaches 12.0 feet into the 12.00 foot wide
Electric Utility Easement recorded as Document Number 434175.

 


 
 
32

--------------------------------------------------------------------------------

 
EXHIBIT “C”
 
INSURANCE REQUIREMENTS
 
General Information:
 
1.           All insurance policies referred to herein shall be in form and
substance acceptable to The PrivateBank and Trust Company (“PrivateBank”).
 
2.           PrivateBank must receive evidence/certificates of insurance at
least ten (10) business days prior to closing. Original policies must be
provided to PrivateBank as soon as they are available from insurers. Certified
copies should be available within sixty (60) to ninety (90) days.
 
3.           Proof of coverage must be on an ACORD 28 - EVIDENCE OF PROPERTY
INSURANCE form. Liability insurance must be written on ACORD 75 or its
equivalent.
 
NOTE: Please remove any “endeavor to” and “but failure to mail such notice shall
impose...representatives” language as it relates to notices. Initials by an
authorized representative should appear next to any deletions on the
certificates.
 
4.           All property policies shall contain a standard mortgage clause in
favor of PrivateBank and shall provide for a thirty (30) day written notice to
PrivateBank of any material change or cancellation. Certificates with
disclaimers will NOT be accepted.
 
5.           The borrower must be the named insured: Lifeway Wisconsin, Inc.
 
6.           Property & Builders Risk certificates must show PrivateBank as
First Mortgagee and Loss Payee as follows:
 

 
The PrivateBank and Trust Company

 
120 South LaSalle Street

 
Chicago, Illinois 60603



(PrivateBank may be shown as “Mortgagee and Loss Payee As Their Interests May
Appear” until the insurance agent receives release of interest from the prior
lender. At that time, the insurance policies will need to be endorsed to show
PrivateBank as First Mortgagee and Loss Payee).
 
7.           The property address must be identified as the insured property.
 

 
2101 Delafield Street

 
Waukesha, Wisconsin 53188



 
 
 
33

--------------------------------------------------------------------------------

 
8.           All insurance companies must have the following ratings from AM
Best’s Rating Guide:
 

              Policy Rating A   Financial Rating VIII  

 
9.           The insurance documentation must be signed by an authorized
representative.
 
Specific Requirements:
 
10.           If the property policy is a blanket policy or limit, PrivateBank
must receive a schedule of the amount allocated to the property/rents or the
amounts allocated to the property must be indicated on the certificate.
 
11.           Coverage must be on an “all risk” (Special Perils), 100%
replacement cost basis without deduction for foundations and footings, and
without co-insurance. The co-insurance must be waived or an Agreed Amount
endorsement must be included and either “No Co-Insurance” or “Agreed Amount”
must be indicated on the certificate.
 
12.           Ordinance or Law coverage providing for demolition and increased
cost of construction, must be provided and indicated on the certificate.
 
13.           Other coverages such as earthquake, boiler and machinery (which
includes the mechanics of the building, such as elevators), and flood will be
required when these risks are present.
 
14.           Rent Loss or Business Income coverage shall be in an amount equal
to 100% of the projected annual rents or revenue with a minimum period of
indemnity of 12 months, or such greater period as PrivateBank may require. This
coverage needs to be written on a Gross Rental Income, Gross Profits or Extended
Period of Indemnity form, not on an actual loss sustained basis which may
terminate as soon as the premises are tenantable or operational.
 
15.           The PrivateBank Bank and Trust Company and Lifeway Wisconsin, Inc.
must be named as Additional Insured for all general liability coverage, with a
minimum limit of $2,000,000 for any one occurrence.
 


 
 
 
 
 
 
34